Case 1:16-cr-10094-LTS Document 541 Filed 11/16/18 Page 1 of 5

AO 2459 (Rev. 02/] S) ludgmcnt in a Criminal Case
Shi:et 1

UNiTED STATES DISTRICT COURT

District of l\/Iassachusetts

 

 

 

 

 

)
UNITED STATES OF AMERICA ) JUDGME.NT IN A CRIMINAL CASE
V. )
l )
EdWan Penn"'\g$ ) Case Niiinbei': 1: 16 CR 10094 - 2 - LTS
) USM Number: 99736-038
)
) Joshua I_. Ray, Roger A. Burlingan'ie
) Dcl`r.:ndant’s Attumcy
THE DEFENDANT:
E] pleaded guilty to count(s) 1
[:| pleaded nolo contendere to count(s)
which was accepted by the court
[_':] was found guilty on coiint(s)
after a plea ofnot guilty.
The defendant is adjudicated guilty ofthcse offeiiscs:
Title & Sei:t'ion Nature ofOl`l`ense M§_q_dtg M
lS U.S.C. § 371 Conspiracy to Coiniiiit Wire and Secui'iiies Fi'aitd 09/30/]} 1
15 U.S.C. § 78j(b) Cotispii‘acy to Coiiimit Wire and Seciirities Fraitd 09/30/1l l
13 U_S_C_ § 1343 Coiispiracy to Coinniit Wirc and Scciirities Fraiid 09/30/1 l l
The defendant is sentenced as provided in pages 2 through 4 of this judgment The sentence is imposed pursuant to
the Sentencing Refoi‘rn Act of 1984.
|:| The defendant has been found not guilty on coiint(s)
i:] Count(s) I:l is l:l are dismissed on the motion ofthc Uiiitcd Siaics.

 

l _ It is ordered t_hat the defendani_rnust notify the Un_ited States attorney for this district within 30 da s of _any change of naine, residence
or mailing address until_all fines, restitutio‘n,.costs, and special assessments imposed by thisjudgment are fu ly paid. lfordered to pay restitution
the defendant must notify the court and Utiited Staics attorney of material changes in economic circumstances

11/14/20‘18

 

l)ate of`lmposition ofJudgment
Signaturc efjudgi.‘ d

Tlie Honorablc Leo T. Sorokiii
.ludge, U.S. District Coiirt

 

Namt: and Tit]c of.ludgc

19/%/, /:»‘,’ BH/e'

 

Date

Case 1:16-cr-10094-LTS Document 541 Filed 11/16/18 Page 2 of 5
AO 2458 (Rev.02/18) Judgment in Criminal Casc
Sheet 2 _ Imprisonment

_ .ludgment _ Page 2 of 4
DEFENDANT; Edward Pennings __ __
CASE NUMBER; l: 16 CR 10094 - 2 - LTS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term 0f: 6 mOnth(S)

E| The court makes the following recommendations to the Bureau of Prisons:

That given Mr. Penning's waiver of extradition and voluntary appearance throughout these proceedings over a period of years
and all of the information in his PSR in these extraordinary and unusual circumstances the BOP place Mr. Pennings in a
prison camp and waive application of its policy statement regarding non-citizens in prison camps. (oont. on pg 2a)

l:l The defendant is remanded to the custody of the United States Marshal.

I:l The defendant shall surrender to the United States Marslial for this district:

|:l at l:l a.in. l:| p.m. on
l:l as notified by the United States Marshal.

 

Zl The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

lzl before 2 p.m. on 1/9/2019

 

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment
UNlTED STATES MARSHAL
By

 

DEPUTY UN[TED STATES MARSHAL

Case 1:16-cr-10094-LTS Document 541 Filed 11/16/18 Page 3 of 5

l :16~cr-10094-2-L'I`S Judgment-page 2_a of _4
United States v. Edward Pennings

The court makes the following recommendations to the Bureau of Prisons:

1. I Order that the Bureau of Prisons inform me in Writing (1) of Whether it follows

my judicial recommendation; and, if not, (2) the reasons for disregarding my
recommendation

Case 1:16-cr-10094-LTS Document 541 Filed 11/16/18 Page 4 of 5

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 _ Supervised Release

Judgment_Page 3 of 4
DEFENDANT: Edward Pennings

CASE NUMBER: 1: 16 CR 10094 - 2 - LTS
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : 0 month($)

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l___| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of fixture substance abuse. reiter-i- i_‘/applicab/e)
4. |:l You must cooperate in the collection of DNA as directed by the probation officer. (check yapplicable)

1:| You must comply with the requirements of the Sex Of`fender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or Were convicted of a qualifying offense. (check ifapptrcable)

6. |:| You must participate in an approved program for domestic violence. (check ifapplicable)

wl\)~‘

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

Case 1:16-cr-10094-LTS Document 541 Filed 11/16/18 Page 5 of 5
A() 2455 (Rev. Glllll) .ludgtnent in a Criminal Case
Sliect 5 j Criminal Monetary Penulties

ludgment --- I‘age q Df 4
DEFENDANT; Edward Pennings _
CASE NUMBER; l: 16 CR 10094 - 2 - LTS

CRfl\/IINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule oi`paymcnts on Slicct 6.

Assessment .IV'l`A Assessment* Fiiie Restitutioii
TOTALS S 100.00 S S S
ij Tlie determination ofrestitiition is deferred until . An sliiieiirfea' Jirdgriieiir iii n Ci'iiiii`iirn' Cri.re (AO 245€) will be entered

after such determination
[l The defendant must make restitution (incliidiiig community resiitution) to the following payees iii tlic amount listed below.

Iftlie defendant makes a partial payment, each pa ee shall receive an approximately rogoi'tioned )ayment_. unless specified otherwise in

the priority order or percentage payment column ielow. I-lowever. pursuant to 18 .S § 3664 i). all nonfederal victims must be paid
before the United States is paid.

l\'ame ol` l’a\'ee 'l`otal Loss** Restitutii)n Ordered Prioritv or Pereentape
TOTALS S O.DO S 0.00

Restitution amount ordered pursuant to plea agi'eeiiient 3

Tlie defendant must pay interest on restitution and a fine ofmoi‘e than $2,500. unless ilie restitution or fine is paid in full before the
fifteenth day after the date ofthejiidgmeiit. pursuant to 18 U.S.C. § 3612(0. A|l ofilie payment options on Sheet 6 may be subject
to penalties for delinquency and default pursuant to 18 U.S.C. § 3612(g).

l:| The court determined that the defendant does not have the ability to pay interest and it is ordered iliat;
[l the interest requirement is waived for tlie [l line \:l l'estiiutioii.

§ the interest requirement for tlie [] fine l:| restitution is modified as l`ollows:

* lustice for Vietims of'l`raffickiiiiz Act ol`2015t Piib. L. No. 1l4-22.

** Findings for the total amount oflosses _ai‘e required under Chapters lU9A. 1 10, l l()A_. and l 13/\ of'l`iile 18 for offenses committed oii or
after September 13, 1994, but before April 23, 1996.

